       Case 1:19-cr-00251-LM Document 46 Filed 03/19/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW HAMPSHIRE


THE UNITED STATES OF AMERICA


               v.                                              No. 19-cr-00251-LM


JOHNATHON IRISH

      ASSENTED-TO MOTION TO EXTEND DEADLINE TO RESPOND
 TO GOVERNMENT’S MOTION FOR PRELIMINARY ORDER OF FORFEITURE

       Johnathan Irish, through counsel, requests that the Court extend the deadline for

him to reply to the government’s motion for a preliminary order of forfeiture.

       1. The defendant was convicted on a one-count indictment of being a prohibited

person in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). The indictment

included a standard forfeiture provision, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. §

2461(c), regarding firearms allegedly involved in the offense.

       2. After trial, the government filed a motion for a preliminary order of forfeiture

pursuant to Rule 32.2(b)(2).

       3. Also after trial, the defendant filed a motion for a new trial which alleged

ineffective assistance of his trial counsel. That motion led the Court to replace trial

counsel with undersigned counsel.

       4. Undersigned counsel had no knowledge of or involvement in this case until his

appointment. Counsel was appointed on March 4, 2020. Counsel has now met with the

defendant at the jail, received discovery from the government, and received the file from

prior counsel. Transcripts have been requested and are expected in the next few weeks.




                                              1
       Case 1:19-cr-00251-LM Document 46 Filed 03/19/20 Page 2 of 2




       5. Considering the time needed to analyze the discovery (approximately 700

pages of documents plus audio files and photos), review prior counsel’s file, review the

trial transcripts, and further interview the defendant, counsel is not yet able to make a

substantive reply to any motion.

       6. Therefore, counsel requests to extend the deadline to reply to the government’s

motion for preliminary forfeiture to May 1, 2020. That extension will not prejudice the

government or result in any inefficiency since it is approximately 4 weeks before the

status conference scheduled for May 28, 2020 and before any sentencing hearing.

       7. Assistant United States Attorney Anna Krasinski assents to this motion.

       8. No additional memorandum is submitted because all legal authority needed to

act on this request is contained herein.

       WHEREFORE, the defense respectfully requests an extension of the defense

deadline to reply to the government’s motion for preliminary forfeiture to May 1, 2020.

       Date: March 19, 2020

                                                              Respectfully submitted,

                                                              /s/ Richard Guerriero
                                                              Richard Guerriero, Esq.
                                                              N.H. Bar ID. 10530
                                                              Lothstein Guerriero, PLLC
                                                              Chamberlain Block Building
                                                              39 Central Square, Suite 202
                                                              Keene, NH 03431
                                                              Telephone: (603) 352-5000

                              CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered Participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as nonregistered participants on
the date the document was signed by me.
                                                                /s/ Richard Guerriero


                                              2
